BUDGE, J.
In this action the plaintiff below and appellant here filed his affidavit for a writ of mandate against defendants below and respondents here. An alternative writ of mandate was issued on July 10, 1915, and was made returnable on the fifteenth day of that month. This writ of mandate was sought by appellant for the purpose of restoring him to the position of chairman of the board of county commissioners of Bonner county, of which he and the respondents were members.
To the alternative writ of mandate, respondents answered. The cause was tried before the court without a jury upon the admissions made by the pleadings and a stipulation of facts entered into between counsel for the respective parties. Upon the facts admitted by the pleadings and the stipulated facts the court made findings of fact and conclusions of law, which findings recite substantially all of the facts relied upon by the parties to this proceeding, and upon which the judgment of the trial court is based.
The trial court found, among other things, as follows:
*350That the plaintiff, C. E. ITagman, and Don C. MeColl were the duly elected and qualified members of the board of county commissioners of Bonner county on the second Monday of January, 1915; that at a regular meeting of the board on said date, Don C. MeColl was .duly elected chairman of said board; that the said MeColl acted as the chairman of the board, performing the duties and functions thereof, up to June 15, 1915, when he resigned such chairmanship ; that at a regular meeting of the board.on the 15th day of June, 1915, the plaintiff Prichard was by a unanimous vote duly elected chairman of said board of county commissioners; that on the 5th day of July, 1915, MeColl ceased to act as a member of the board of county commissioners of Bonner county by reason of the creation of Boundary county, including practically all of commissioner MeColl’s district No. 3, on which date defendant McBride qualified under appointment of the governor of this state as a member of the board of county commissioners of Bonner county; that after the election of plaintiff as chairman of the board of county commissioners of Bonner county on June 15, 1915, up to the time of the appointment and qualification of McBride as county commissioner of said county, the plaintiff acted as chairman of the board.
That immediately after the qualification of defendant McBride as commissioner, and at a regular meeting of the board, it was moved by Commissioner Hagman and seconded by Commissioner McBride that the action of the board in theretofore electing Commissioner Prichard, chairman be reconsidered. Prichard refused to put the motion, whereupon it was put by Commissioner Hagman and carried by the vote of Hagman and McBride. It was thereafter moved by Commissioner McBride and seconded by Commissioner Hag-man that the office of chairman be declared vacant. Prichard refused to put the motion, whereupon it was put by Commissioner McBride and the motion was carried by the affirmative vote of Hagman and McBride. It was then moved by Commissioner Hagman and seconded by McBride that McBride be elected chairman. Motion was put by Hagman and *351carried by the affirmative vote of Hagman and McBride. Thereafter the defendant McBride assumed to act and has continued to act as the chairman of the board of county commissioners of Bonner county.
This action was brought by appellant Prichard against McBride and Hagman to determine whether Prichard or McBride is entitled to legally hold the chairmanship of the board of county commissioners of Bonner county, and to perform the duties and functions thereof. The trial court entered judgment in favor of respondent McBride. This is an appeal from the judgment.
Appellant relies upon three assignments of error:
First. The Court erred in holding that the office of chairman of the board of county commissioners was not a civil office and could be declared vacant at any time at the will of the majority.
Second. The court erred in holding that the defendant McBride did not unlawfully usurp and intrude into the office of chairman of said board, and that the defendants had not prevented and precluded the use and enjoyment by plaintiff of his office as county commissioner.
Third. The court erred in its conclusion of law that the qualifications and eligibility of McBride to be appointed as a county commissioner could not be inquired into or determined in this action.
"The first and second assignments of error may be consolidated. They both involve but the one question, viz., the right of appellant to the position of chairman of the board of county commissioners of Bonner county.
- We think that a solution of the question before us involves the construction of secs. 1906, 1908 and 1909, Rev. Codes.
Sec. 1906, supra, provides: “The term of office of a commissioner is two years.”
' Section 1908 provides: “The members of the board of commissioners must, at their first regular meeting on the second Monday of January next after their election, elect a chairman from their number.”
*352Section 1909 provides: “ A majority of the board constitutes a quorum. The chairman must preside at all meetings of the board, and in case of his absence or inability to act, the members present must, by an order, select one of their number to act as chairman temporarily.....”
It seems to us that it was clearly the intention of the legislature, from the foregoing sections of the statute, to provide for the selection of a permanent chairman at the first meeting of the board, whose right to preside at all meetings should extend during his term of office as county commissioner, unless he voluntarily resigned as the chairman of said board, or was removed from, or ceased to be a member of, the board.
That a regularly ■ elected chairman would have the right to resign as chairman or as a member of the board of county commissioners could not be seriously questioned. Such resignation, however, would not involve the existence of the board, and since, under the statute, two members of the board constitute a majority, upon the resignation of one of their members, either as a member of the board of county commissioners or as the chairman of said board, they undoubtedly would have the power to reorganize the board; and upon the election of one of their number as chairman his right to perform the duties and functions of said position would extend to the end of his term. Or, in the event of the permanent absence or inability of the regularly elected chairman to act, a majority of the board would be authorized to select his successor.
A construction of the statute to the effect that the commissioners may, at any or all of their regular meetings, make a change in the chairmanship of the board would result, in our judgment, in confusion and a lack of that orderly proceeding on the part of the board in dispatching public business which is contemplated by the statutes and which the electors in the county have a right to expect.
We do not think that the eligibility of Commissioner Mc.Bride could be inquired into in this proceeding, and the trial court did not err in so holding. But we are of the opinion that the trial court did err in holding that the appellant *353was not the duly elected chairman of the board of county commissioners of Bonner county, of which position he had been wrongfully deprived, and that he had not been denied the right to exercise the duties and functions of such chairmanship.
Our conclusions are, and the judgment of this court is, that the respondent McBride does not hold, and is not entitled to hold, the position of chairman of the board of county commissioners of Bonner county, and that the appellant Prichard now holds that position and is entitled to hold it until the expiration of his term of office as county commissioner, unless he resigns or becomes legally disqualified.
The trial court is therefore directed to vacate and set aside the judgment heretofore entered quashing the alternative writ of mandate, and to issue a peremptory writ of mandate directed to the respondents, commanding them to admit appellant to the use and enjoyment of the position of chairman of the board of county commissioners of Bonner county. Costs are awarded to appellant.
Sullivan, C. J., concurs.